 In the Matter of SILVER FALLS TIMBER COMPANY AND WILLAMETTE VAL-LEY LUMBER OPERATORS ASSOCIATION'andINTERNATIONALWOOD-WORKERS OF AMERICA, LOCAL No. 5-104, AFFILIATED WITH THE C. I. O.Case No. C-1762.-Decided February 14, 1941Jurisdiction:lumberindustry.Settlement:stipulation providing for compliance with the Act.Remedial Orders: enteredon stipulation.Mr. William A. Babcock, Jr.,for the Board.Carey,Hart, SpencerdiMcCulloch,of Portland, Oreg., byMr.Philip Chipman,for respondent Silver Falls.Mr. Lawrence T. Harris,for respondent Operators Association.Green, Boesen cPc Landye,for I. W. A., Local 5-104.Cake, Jaureguy & Tooze,of Portland, Oreg., for I. E. U. and I. E. U.Local 28-2.Mr. Edward Schewnemunn,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by InternationalWoodworkers of America, Local No. 5-104, affiliated with the C. I. 0.,herein called I. W. A. Local 5-104, the National Labor Relations Board,herein called the Board, by the Regional Director for the NineteenthRegion (Seattle, Washington), issued its complaint dated November15,1940, against the Silver Falls Timber Company, herein called the re-spondent Silver Falls, and the Willamette Valley Lumber Operators'Association, herein called the respondent Operators Association, alleg-ing that they had engaged in and were engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (2), and(3), and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint and noticeof hearing thereon were duly served upon the respondent Silver Falls,the respondent Operators Association, the I. W. A. Local 5-104, Indus-trialEmployees Union, Inc., herein called the I. E. U., and Industrial29 N L R. B., No. 112639 640DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees Union, Inc., Local No. 28, District 2, herein called theI.E. U. Local '28-2.The complaint alleged in substance that the respondent SilverFalls and the respondent Operators Association had dominated andinterfered with, the formation and administration of the I. E. U. and1.E. U. Local 28-2 and contributed financial and other support tothem; discriminated with regard to the hire and tenure of employ-ment of Jerry Desart; and interfered with, restrained, and coercedemployees of the respondent Silver Falls in the exercise of rightsguaranteed in Section 7 of the Act.-On December 13, 1940, before any hearing was held, the respondentSilver Falls, the respondent Operators Association, the I.W. A.Local No. 5-104, the I. E. U., the I. E. U. Local 28-2, and counselfor the Board, entered into a stipulation in settlement of the case.The stipulation provides as follows:This Agreement made and entered into by and between theSilver Falls Timber Company, hereinafter called "respondentSilver Falls," by and through Carey, Hart, Spencer and Mc-Culloch, and Philip Chipman, its attorneys; Willamette ValleyLumber Operators Association, hereinafter called "respondentOperators Association," by and through Lawrence T. Harris, itsattorney; InternationalWoodworkers of America, Local No.5-104," by and through Green, Boesen & Landye, its attorneys;IndustrialEmployees Union, Inc., and Industrial EmployeesUnion, Inc., Local No. 28, District 2, hereinafter called "I. E. U."and "I. E. U. Local 28-2," by and-through Cake, Jaureguy &Tooze, their attorneys; andWilliam A. Babcock, Jr., attorneyfor the National Labor Relations Board,,WrrNESSETH :'WHEREAS, An amended charge was duly filed in the abovematter by the International Woodworkers of America, Local No.5-104, on October 4, 1940, and a complaint and notice of hearingin the above matter based on said amended charge were dulymade and issued by the National Labor Relations Board on.November 15, 1940, and duly served on, the above named parties,which service is hereby acknowledged;WHEREAS, there is now pending before the United States Cir-cuitCourt of Appeals for the Ninth Circuit, in the case ofNational_ Labor Relations Board v. C. D. Johnson Lumber Cor-poratio7i andWillamette Valley Lumber Operators Association,Case No. 9393, a petition by the National Labor Relations Boardfor the enforcement of Orders made and entered by the National SILVER FALLS TIMBER COMPANY641Labor Relations Board on January 25,1940, in the matter ofthe C. D. Johnson Lumber Corporation; Willamette Valley Lum-ber'Operators Association,Inc., a corporation;Industrial Em-ployeesUnion, Inc., a corporation,and Industrial EmployeesUnion, Inc., Local No. 50, District 1, and Oregon and WashingtonCouncil of Lumber and Sawmill Workers Union,affiliated withthe A. F. of L.; Columbia River District Council No. 5, Lumberand Sawmill Workers, affiliated with I. W. A. and Lumber andSawmillWorkers Union,Locals No.2803 and No.2751, affili-ated with I. W. A.; Cases Nos. C-641 and C-642;WHEREAS, theissuesarising out of the allegations in the com-plaint herein,which relate to the alleged domination of, interfer-ence with,and support given to the administration of the LoyalLegion of Loggers and Lumbermen, hereinafter called "4L," andits locals,the reorganization of the said 4L into the I. W. U.,and the administration of the I. E. U. by the respondents, andby other employer members of the 4L,are substantially the sameas the issues raised by similar allegations in the complaint inthe matter of the C. D. Johnson Lumber Corporation,et al, andthe facts and evidence concerning said allegations are substan-tially the same as the facts and evidence developed in the hearingin that matter ; andWHEREAS, it is the desire and intention of the parties heretoby this stipulation to dispose of and to adjust the above entitledmatter without the conduct of a hearing or the taking oftestimony herein, the parties hereto stipulate and agree;IRespondent Silver Falls is a corporation organized and exist-ing under the laws of the State of Oregon with its principal,office at SilvertonOregon.Respondent Silver Falls is, and atall times since on and before July 5, 1935 has been, continuouslyengaged in the manufacturing and selling of lumber and lumberproducts.It owns and operates,and at all times since on andbefore said date, has owned and operated a lumber mill or manu-facturing plant at Silverton, Oregon. In the course and conductof its business respondent Silver Falls causes,and at all timessince on and before July 5, 1935,has continuously caused, thegreater portion of the lumber and lumber products manufacturedby it in its said plant to, be sold, shipped and transported fromsaid plant to, into and through states of the United States otherthan the State of Oregon, and foreign countries.During theyears 1937 to 1940 the amounts of sales of the said respondent 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD,and the amounts and percentages sold and shipped to pointsoutside the State of Oregon were approximately as follows :WHOLESALE1937----------------1938----------------1939----------------1940----------------RETAIL.WHOLESALE AND RETkILFeetAmountFeetAmountFeetAmount58, 254, 920$1,446,525788, 699.0368169 9473966,953956$1,616,4731754, 459, 5011, 148,1522311,033 571187,1330665, 493,0721,335 2852967, 784.3861,499.553909,036,227163,3429176.820,6131,662,9968156,247,3021,390,612676,969,264136,4302663, 256,5661,527,01293NOTE-All retail tales and approximately 10 percent of wholesale sales are intrastate.The balanceof 90 percent of wholesale sales is interstate^IIRespondent Operators Association is, and at all times sinceMay 5, 1937 has been, a corporation organized under the lawsof the State of Oregon, with its principal office at Eugene, Ore-gon, and a voluntary association of owners and operators en-gaged in the manufacture and production of lumber and lumberproducts in the Willamette Valley, State of Oregon.RespondentSilver Falls is, and at all times since May 3, 1937, has been, amember of the- Operators Association.Respondent OperatorsAssociation is, and at all times since on or about May 3, 1937has been, engaged in providing information and advice to itsmembers and other employers in the lumber industry in theinterest of and on behalf of said employers in connection withtheir labor and personnel problems, practices and policies, col-lective bargaining and other dealings with their employees andrepresentatives of their employees; in promoting the mutualbenefits of said employers and the maintenance of uniform wageschedules, hours of labor, and working conditions; in conductingcollective bargaining negotiations and executing collective bar-gaining agreements with labor organizations in the interest ofand on behalf of said employers; and in other related and similaractivities in the interest of and behalf of said employers.IIIkInternationalWoodworkers of America, Local No. 5-104,chartered by the International Woodworkers of America, affili-ated with the Congress of Industrial Organizations is, and at alltimes since September 24, 1937 has been, a labor organizationwithin the meaning of Section 2, subsection (5) of the Act.I.E. U. and I. E. U. Local 28-2 are, and at all times sinceMay 17, 1937 have been, labor organizations within the meaningof Section 2, subsection (5) of the Act. SILVER FALLS TIMBER COMPANY643IVAll of the parties hereto, and each of them, waive theirrights to file answers to the complaint herein, but in so doingdo not admit the truth of the allegations of the complaint, orany of them, except where specifically admitted herein, andthen only for the purposes of this case.VThe amended charge, complaint, and notice of hearing referredto above, the affidavit of service thereof, the order postponinghearing and extending time for filing of answers and affidavit ofservice thereof, and this stipulation, shall constitute the entirerecord in the above entitled matter, and the said documentsshall be entered in the record 'herein by filing with the ChiefTrial Examiner of the National Labor Relations Board, Wash-ington, D. C.VIAll parties hereto expressly waive their, right' to a hearingin this matter and to appear in person, or otherwise, to givetestimony and examine or cross-examine witnesses (as providedin Section 10 (b) of the National Labor Relations Act and inNational Labor Relations Board Rules and Regulations, Series2, as amended), and all of the parties expressly waive the makingof findings of fact and conclusions of law by the National LaborRelations Board.'VIIIt is expressly agreed by the parties hereto that the followingorders in the above matter may be immediately made andentered by the National Labor Relations Board :ARespondent Silver Falls and its officers, agents, successorsand assigns, shall:1.Cease and desist from :(a)Dominating or interfering with the administration ofI.E.U. Local 28-2 or the formation or administration ofany other labor organization, and contributing support to I. E. U.Local 28-2, or any other labor organization of its employees;(b)Recognizing I. E. U. Local 28-2 as the representativeof any of its employees for the purpose of dealing with it'41^602--12-vol X20--42 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcerning grievances, labor disputes,rates of pay,wages, hoursof employment,and other conditions of work;(c)Giving effect to any contract it may,have entered intowith I. E. U. Local 28-2 concerning wages, hours,and workingconditions,including the contract dated February 7, 1940;(d) In any manner requiring its employees to contribute tothe support of I. E.U. Local 28-2, and in any manner makingfurther deductions from the pay or wages of its employees, orany of them,for dues or fees payable,or to become payable,to said organization;(e)Encouraging membership in I. E. U. Local 28-2 anddiscouragingmembership in I.,W.A. Local 5-104, or anyother labor organization of its employees,by requiring as acondition of employment membership in I. E. U. Local 28-2;(f)Discharging or demoting or threatening to discharge ordemote or refusing to re-employ or threatening to refuse tore-employ any of its employees,or refusing or threatening torefuse to assign extra or overtime work to any of its employees,or in any other manner discriminating in regard to its em-ployees' hire and tenure of employment,or any term or con-dition of employment,because of their membership in oractivities on behalf of I. W. A. Local 5-104, or any other labororganization of its employees,or failure to become or remainmembers of I. E. U. Local 28-2, or any other labor organizationof its employees, to discourage or encourage membership in anylabor organization of its employees.(g) In any othermanner interferingwith,restraining, orcoercing its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purposes ofcollective bargaining or other mutualaid or protection as guar-anteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policiesof the Act :(a)Withdraw all recognition from I.- E. U Local 28-2 as arepresentative of any of its employees for the purpose of dealingwith it concerning grievances, labor disputes, rates'of pay, wages,hours of employment, or other conditions of work, and completelydisestablish I. E. U. Local 28-2 as such representative;(b)Give to Jerry DeSart first preference in employment atextra watchman's work, in addition to that performed by the reg-ular watchman, and give to said Jerry DeSart such machine shopwork as he is capable of perfornnng, subject only to the prior SILVER FALLS TIMBER COMPANY645seniority rights of other former employees of the machine shop,and give to said Jerry DeSart first preference in employment atgardening, without prejudice to the right of respondent-SilverFalls to fill vacancies in the position of regular watchmen in theusual manner and without discrimination against any employeebecause of union activities or affiliation.(c)Make whole the said Jerry DeSart from any losses lie mayhave suffered by reason of discrimination against him by therespondent Silver Falls,by payment to him of the sum of $42.50;(d) Immediately post notices to all of its employees in con-spicuous places about its plant at Silverton, Oregon, and maintainsuch notices for a period of at least sixty(60) consecutive days,stating that it will cease and desist in the manner set forth inparagraphs 1 (a) to 1 (g) of this order, both inclusive, and that,itwill take the affirmative action set forth in paragraphs 2 (a),(b) and (c) of this order;(e)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this order whatsteps it has taken to comply herewith.BWillamette Valley Lumber Operators Association,Inc., and itsofficers, agents,successors,and assigns,shall :1.Cease and desist from :(a) Interfering with the administration of I. E.U. Local 28-2,or the formation or administration of any other labor organi-zation ;(b)Giving effect to any contract it may have entered into withI.E. U. Local 28-2, or with the I. E. U. affecting I. E. U. Local28-2 concerning wages, hours, and working conditions,whetherit be a contract in existence at the time of the issuance of thiscomplaint in this case or one entered into subsequent to the issu-ance of this complaint.-(c)In any manner interfering with, restraining or coercingthe employees of its members in the exercise of their rights toself-organization,to form, join,or assist labor organizations, tobargain collectively through representatives of their own choos-ing and toengage inconcerted activities for the purposes ofcollective bargaining or other mutual aid or protection,as guar-anteed in Section7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act : 646DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Immediately notify, in writing, all of its members that itwill cease and desist in the manner set forth in paragraphs 1 (a),(b), and (c) of this order;(b)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this order whatsteps it has taken to comply herewith.VIIIIt is further stipulated and agreed that if, in 'the final deter-mination by the United States Circuit Court of Appeals for theNinth Circuit or the United States Supreme Court, in the eventof an appeal thereto, in the case ofNational Labor RelationsBoard v. C. D. Johnson Lumber Corporation, et al,Sections 1 (a),(b), (c), (d), and (e), and 2 (a). and (b) of the order made andentered by the Board against the said C. D. Johnson LumberCorporation, and Sections 1 (a) and (b) of the order made andentered by the Board against Willamette Valley Lumber Oper-ators Association in the Matter of C. D. Johnson Lumber Corpo-ratioii, et al, or any of said sections or subsections, are enforcedby the decree of the Circuit Court of Appeals or the United StatesSupreme Court in so far as the same relate to the I. E. U. generalor parent organization, additional or further orders may be madeand entered by the National Labor Relations Board in the aboveentitled matter, in the form recited below, to the extent that thecorresponding orders, sections, subsections, and parts thereof,made and entered by the Board in the Matter of C. D. JohnsonLumber Corporation, et al, are enforced by said Circuit Courtor Supreme Court, in so far as they relate to the I. E. U. parentor general organization, or may be entered in the form recitedbelow, modified to conform to the final determination by saidcircuit Court or Supreme Court in the case ofNational LaborRelations Board v. C. D. Johnson 'Lumber Corporation, et al.AThe Silver falls Timber Company and its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Dominating and interfering with the administration of the,I.E.U., or with they formation or administration of any otherlabor organization of its employees, and from contributing finan-cial or other support to the I. E. U., or any other labor organizationof its employees;(b)Recognizing the I. E. U. as the representative of any ofits employees for the purpose of dealing with it concerning griev- SILVER FALLS TIMBER COMPANY647antes, labor disputes, rates of pay, wages, hours of employment,and other conditions of work;(c)Giving effect to any contract it may have entered into withthe I. E. U., either before or after the issuance of the complaintherein, concerning wages, hours, and working conditions;(d) In any manner requiring its employees to contribute to thesupport of the I. E. U., and in any manner making furtherdeductions from the pay or wages of its employees, or any ofthem, for dues or fees payable, or to become payable, to saidorganizations;(e)Acting through the Williamette Valley Lumber OperatorsAssociation, or any other employer or association of employers, ininterfering with the administration of the I. E. U., or any otherlabor organization, or contributing support to it,,or any otherlabor organization, or in interfering with, restraining or coercingits employees in the exercise of their rights to self-organization, toform, join or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining orother mutual aid or protection as guaranteed in Section 7 of theAct ;(f) In any other manner interfering with; restraining, orcoercing its employees in the exercise of their rights to self-organi-zation, to form, join, or assist labor organizations, to -bargain col-lectively through representatives of, their own choosing, and toengage in concerted activities for the purposes of collective bar-gaining or other mutual aid or protection, as guaranteed in Section7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :I(a)Withdraw all recognition from the I. E. U. as-representa-tives of any of its employees for the purpose of dealing with it con-cerning grievances, labor disputes, rates of pay, wages, hours ofemployment, or other conditions of work, and completely dis-establish the I. E. U. as such representatives;(b)Reimburse individually and in full all employees who wereor still are members of the I. E. U. for all dues and fees which ithas deducted from their wages, salaries or other earnings on behalfof the I. E. U. subsequent to the date that the stipulation uponwhich this order is based was approved by the National LaborRelations Board.(c) Immediately post notices to all of its employees in conspicu-ous places in and about its logging operations and its sawmill andmanufacturing plant at and near Silverton, Oregon, and maintain 648DECISIONSOF NATIONALLABOR RELATIONS BOARDsuch notices for a period of at least sixty (60) consecutive days,stating that it will cease and desist in the manner set forth in para-graphs 1 (a) to (g) of this order, both inclusive, and that it willtake the affirmative action set forth in paragraphs 2 (a) and (b)of this order.(d)Notify, the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this order whatsteps the'respondent has taken to comply herewith.BWillamette Valley Lumber Operators Association, Inc., and itsofficers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with the administration of the I. E. U., or theformation or administration of any other labor organization, andcontributing support to the I. E. U., or any local or subdivisionthereof, or any other labor organization.(b)Giving effect to any contract it may have entered into withthe I. E. U., either before or after the issuance of the complaint inthis-matter, concerning the wages, hours and working conditionsof the employees of respondent Silver Falls.(c) In any manner interfering with, restraining, or coercingthe employees of its members in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed inSection 7 of the Act.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(a) 'Immediately notify, in writing, all of its members that itwill cease and desist in the manner set forth in paragraphs 1 (a),(b), and (c) of this order;(b)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this order what'steps it has taken to comply herewith.By "final determination by the United States Circuit Court ofAppeals for the Ninth Circuit or the United States SupremeCourt in the event of an appeal thereto in the case of theNationalLabor Relations Board v. C. D. Johnson Lumber Corporation,et al,"Zsmeant the final decision and decree by the United StatesSupreme Court on an application for certiorari by any of theparties in said case to said Court, either in denying such applica-tion or in its determination of such controversy if said application SILVER, FALLS TIMBER COMPANY649is granted, or the decision and decree of the United States CircuitCourt of Appeals for the Ninth Circuit in said case in the eventthat none of the parties to said case apply for certiorari to theUnited States Supreme Court or attempt to appeal to said Courtin any other manner within the period allowed by law.IXThis stipulation, if approved'by the National Labor RelationsBoard, shall constitute the final and complete settlement andadjustment of the issues raised by the complaint herein, andthe complaint shall be construed to be dismissed by the NationalLabor Relations Board as to all allegations of said complaintwhich are not disposed of by the orders which are entered by thesaid Board pursuant to the terms of this stipulation.XThe parties hereto, and each of them, expressly, consent andagree that on application by the said Board, a decree or decreesenforcing the order or orders of said Board in this matter may beentered by the United States Circuit Court of Appeals for theNinth Circuit without notices to any of said parties; and theparties, and each of them, expressly waive their rights to contestsuch application or to object to the entry of such decree or decreesand expressly waive their rights to be notified of such application.XIThe entire agreement between the parties hereto is containedwithin the terms of this stipulation, and there is no verbalagreement of any kind which varies, alters, or adds to it.XIIIt is understood and agreed that this stipulation is subject tothe approval of the National Labor Relations Board after itssubmission to the Board in Washington, D. C.On December 23, 1940, the Board issued its order approving theabove stipulation, making it a part of the record in the case, andtransferring the proceedings to the Board for the purpose of entryof a decision and order by the Board pursuant to the provisions ofthe stipulation.,Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following: 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTBUSINESS OF THE RESPONDENTSRespondent Silver Falls,an Oregon corporation with its principaloffice and place of business at Silverton,Oregon, is engaged in themanufacture and sale of lumber and lumber products.During theyear 1940,it sold materials valued at approximately$1,390,612.67 atwholesale,and it shipped approximately 90 per cent in value of saidmaterials to points outside the State of Oregon.Respondent Operators Association,ailOregon corporation with itsprincipal office in Eugene,Oregon, is a voluntary association of own-ers and operatorsengaged inmanufacture and production of lumberand lumber products in the WillametteValley,Oregon.It providesinformation and advice to its members, including respondent SilverFalls, concerning their labor relations,and negotiates and executescollective bargaining contracts on their behalf.ORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case,and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board herebyorders that respondent Silver Falls Timber Company, its officers,agents, successors,and assigns,shall:1.Cease and desist from :(a)Dominating or interfering with the administration ofI.E. U. Local 28-2 or the formation or administration of anyother labor organization, and contributing support to I. E. U.Local 28-2,or any other labor organization of its employees;(b)Recognizing I. E. U. Local 28-2 as the representative ofany of its employees for the purpose of dealing with it concerninggrievances,labor disputes,rates of pay, wages, hours of employ-ment, and other conditions of work;(c)Giving effect to any contract it may have entered intowith I. E. U. Local 28-2 concerning wages, hours,and workingconditions, including the contract dated February 7, 1940;(d) In any manner requiring its employees to contribute tothe support of I. E. U. Local 28-2, and in any manner makingfurther deductions from the pay or wages of its employees, orany of them, for dues or fees payable, or to become payable, tosaid organization;(e)Encouraging membership in I. E. U. Local 28-2 anddiscouraging membership in I. W. A. Local 5-104,or any otherlabor organization of its employees,by requiring as a conditionof employment membership in I. E. U. Local 28-2; SILVER FALLS TIMBER COMPANY651(f)Discharging or demoting or threatening to discharge ordemote or refusing to re-employ or threatening to refuse to re-employ any of its employees, or refusing or threatening to refuseto assign extra or overtime work to any of its employees, or inany other manner discriminating in regard to its employees'hire and tenure'of employment, or any term,or condition of em-ployment, because of their membership in or activities on behalfof I.W. A. Local 5-104, or any other labor organization of itsemployees, or failure to become or remain members of I. E. U.Local 28-2, or any other labor organization of its employees, todiscourage or encourage membership in any labor organization ofits employees.(g) In any other manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-organ-ization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing andto engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection as guaranteed inSection 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Withdraw all recognition from I. E. U. Local 28-2 as arepresentative of any of its employees for the purpose of dealingwith it concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of work, and com-pletely disestablish I. E. U. Local 28-2 as such representative;(b)Give to Jerry DeSart first preference in employment atextra watchman's work, in addition to that performed by theregular watchman, and give to said Jerry DeSart such machineshop work as he is capable of performing, subject only, to theprior seniority rights of other former employees of the machineshop, and give to said Jerry DeSart first preference in employ-ment at gardening, without prejudice to the right of respondentSilver Falls to fill vacancies in the position of regular watchmenin the usual manner and without discrimination against anyemployee because of union activities or affiliation.(c)Make whole the said Jerry DeSart for any losses he mayhave suffered by ,reason of discrimination against him by therespondent Silver Falls, by payment to him of the sum of $42.50;(d) Immediately post notices to all of its employees in conspic-uous places about its plant at Silverton, Oregon, and maintainsuch notices for a period of at least sixty (60) consecutive days,stating that it will cease and desist in the manner set forth inparagraphs 1 (a) to 1 (g) of this order, both inclusive, and that 652DECISIONSOF,NATIONALLABOR RELATIONS BOARDitwill take the affirmative action set forth in paragraphs 2 (a),(b) and (c) of this order;(e)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date of this order whatsteps it has taken to comply herewith.Upon the basis- of the 'above findings of fact,. stipulation, and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders that respondent Willamette Valley Lumber Operators Asso-ciation, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a) Interfering with the administration of I. E. U. Local 28-2,or the formation or administration of any other labor organization;(b)Giving effect to any contract it may have entered into withI.E. U. Local 28-2, or with the I. E. U. affecting I. E. U. Local28-2 concerning wages, hours, and working conditions, whetherit be a contract in existence at the time of the issuance of this com-plaint in this case or one entered into subsequent to the issuanceof this complaint.(c) In any manner interfering with, restraining or coercingthe employees of its members in the exercise of their rights toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosingand to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the Act.2.Take the following affirmative action, which the Board finds-will effectuate the policies of the Act :(a) Immediately notify, in writing, all of its members thatitwill cease and desist in the manner set forth in paragraphs 1(a), (b), and (c) of this order;(b)Notify the Regional Director for the Nineteenth Region,in writing, within ten (10) days from the date, of this order whatsteps it has taken to comply herewith. .